Citation Nr: 0021021	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-01 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Joe Episcopo, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He died in October 1975.  The appellant is 
his widow.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1998 rating determination from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

The Board interprets the statements from the appellant and 
her representative as raising the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (b) (West 1991).  This issue 
has not been formerly adjudicated by the RO and is referred 
to the RO for appropriate action.  see Marso v. West, 13 Vet. 
App. 260 (1999); 38 C.F.R. § 3.22 (effective in January 
2000).


REMAND

Entitlement to service connection for cause of the veteran's 
death was denied by the RO in March 1987.  The appellant was 
notified of that decision and of her appellate rights.  She 
did not appeal that determination.  Absent clear and 
unmistakable error, this decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the appellant may reopen her 
claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (1999)

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
as: Evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).

In Elkins v. West, 12 Vet. App. 209 the United States Court 
of Appeals for Veterans Claims (Court) held that in making a 
determination as to whether new and material evidence has 
been submitted to reopen a previously denied final decision, 
a three-step process is required.  It must first be 
determined whether new and material evidence has been 
submitted.  If new and material evidence has been submitted, 
then the Secretary must determine whether, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  If the 
claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 5107 
(West 1991) has been fulfilled.

Under 38 U.S.C.A. § 5107(a) (West 1991), a claimant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim of 
entitlement to service connection is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  At 
the time of his death the veteran was service-connected for 
bilateral otitis media.

The Court recently issued a decision holding that the VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
Nevertheless, the VA may obtain records deemed to be in the 
constructive possession of the VA, such as VA treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

A review of the death certificate shows that the veteran died 
in October 1975 as a result of respiratory failure and sepsis 
due to confluent lobular pneumonia and necrotizing colitis.  
At the time of his death, service connection was in effect 
for bilateral otitis media, rated as noncompnesable.  It was 
also noted as part of the death certificate that at the time 
of the veteran's death he was in a VA medical facility, 
"Forest Hills Div.," located in Augusta, Georgia.  The 
death certificate shows that the veteran had been staying at 
the VA medical facility for a period of three years, 11 
months, and 5 days.  The terminal hospital records are not in 
the claims folder.  The Board is of the opinion that these 
records should be obtained.

In view of the foregoing, the case must be REMANDED for the 
following:

1.  The RO should obtain copies of the 
medical records from the VA facility in 
Forest Hills Div., to include the 
terminal hospital summary. 


2.  Following any additional development 
deemed appropriate by the RO, the RO 
should then readjudicate the appellant's 
claim.  

If the benefit sought is not granted, the appellant and her 
attorney should be furnished a Supplemental Statement of the 
Case, and an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


